Per Curiam.

Defendant filed in this court an amended motion for supersedeas asking the court to stay the enforcement of the judgment in this action, pending the disposition of defendant’s appeal to the United States Court of Appeals for the Ninth Circuit, upon such terms as to bond or otherwise as it might consider proper for the security of the rights of the adverse party.
After submission of briefs and oral argument by both parties, the court is not convinced that the equities of the situation require such a stay.
Motion denied.